The denial of an evidentiary suppression hearing was not erroneous. The various papers in support of the motion did not include sufficient allegations of fact supporting the grounds advanced for the hearing. (CPL 710.60 [3] [b]; People v Bostick, 100 AD2d 721.)
Neither was it an abuse of discretion to join the three indictments for trial. The facts alleged in each indictment were sufficiently similar to justify joinder. (CPL 200.20 [2] [b], [c]; People v Lane, 56 NY2d 1.) In any event, the defendant’s vague and unspecific objection to consolidation did not preserve the issue for review. (People v Rivera, 73 NY2d 941.) Concur—Murphy, P. J., Sullivan, Carro, Kassal and Wallach, JJ.